Order entered August 22, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00996-CR
                                     No. 05-14-00997-CR
                                     No. 05-14-00998-CR

                       MICHAEL JERARD RICHARDSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
          Trial Court Cause Nos. 416-82939-2012, 416-82940-2012, 416-82942-2012

                                           ORDER
       The Court GRANTS court reporter Kristen Kopp’s August 20, 2014 request to extend

time to file the reporter’s record to the extent that we ORDER Ms. Kopp to file the complete

reporter’s record, including exhibits, within FORTY-FIVE DAYS of the date of this order.

       The clerk’s records filed in the appeals do not contain the trial court’s certifications of

appellant’s right to appeal. Completed certifications of the right to appeal are required in each

case in which a defendant appeals. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d
803 (Tex. Crim. App. 2013). Accordingly, we ORDER the trial court to prepare and file, within

FIFTEEN DAYS of the date of this order, completed certifications that accurately reflect the

trial court proceedings.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Chris Oldner, Presiding Judge, 416th Judicial District Court; Kristen Kopp, deputy

official court reporter, 416th Judicial District Court; the Collin County District Clerk’s Office;

and to counsel for all parties.

                                                    /s/     DAVID EVANS
                                                            JUSTICE